U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 15, 2015, there were 57,698,000 shares of common stock, par value $0.0001, issued and outstanding. HPIL HOLDING FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3 Quantitative and Qualitative Disclosures About Market Risk 13 Item4 Controls and Procedures 13 PART II – OTHER INFORMATION Item1 Legal Proceedings 14 Item1A Risk Factors 14 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3 Defaults Upon Senior Securities 14 Item4 Mine Safety Disclosures 14 Item5 Other Information 14 Item6 Exhibits 15 SIGNATURES 16 i PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL Holding and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED INTERIM BALANCE SHEETS (Expressed in US Dollars) As of As of March 31, December 31, ASSETS Current Assets: Cash $ 322,741 $ 445,069 Prepaid expenses 5,000 17,221 Total current assets 327,741 462,290 Equipment 299,765 299,765 Investment in affiliate 10,906 15,933 Brand license (note 6) 6,805,600 6,805,600 Patents 1 1 Advances to related parties (note 5) 241,746 241,746 Total other assets 7,358,018 7,363,045 Total assets $ 7,685,759 $ 7,825,335 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ 44,880 $ 43,635 Total current liabilities 44,880 43,635 Stockholders’ Equity Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; nil issued and outstanding at March 31, 2015, and December 31, 2014. - - Preferred stock, series 1, class P-2 par value $7.00; 75,000,000 shares authorized; nil issued and outstanding at March 31, 2015 and December 31, 2014. - - Common stock par value $0.0001; 400,000,000 shares authorized; 57,698,000 issued and outstanding at March 31, 2015 and December 31, 2014 (note 3) 5,770 5,770 Additional paid-in capital 10,314,563 10,314,563 Accumulated deficit (2,679,454) (2,538,633) Total Stockholders’ Equity 7,640,879 7,781,700 Total Liabilities and Stockholders' Equity $ 7,685,759 $ 7,825,335 1 Going Concern (note 1) Commitments (note 7) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements . HPIL Holding and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS (Expressed in US Dollars) For the Three For the Three Months Ended Months Ended March 31, March 31, Consulting revenue (note 4) $ 35,000 $ - Expenses: General and administrative 170,794 133,028 Equity losses in unconsolidated affiliate 5,027 - Total expenses 175,821 133,028 Net comprehensive loss $ (140,821) $ (133,028) Weighted average number of common shares Outstanding - Basic and diluted 57,698,000 56,896,000 Loss per weighted average number of common shares Outstanding - Basic and diluted $ (0.002) $ (0.002) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. HPIL Holding and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Expressed in US Dollars) For the Three For the Three Months Ended Months Ended March 31, March 31, OPERATING ACTIVITIES: Net comprehensive loss $ (140,821) $ (133,028) Adjustment for non-cash item: Equity loss from unconsolidated affiliate 5,027 - Adjustments for changes in working capital: Prepaid expenses 12,221 - Accounts payable and accrued expenses 1,245 (3,358) NET CASH USED IN OPERATING ACTIVITIES (122,328) (136,386) INVESTING ACTIVITIES: Repayment from related parties - 44,663 Expenditures for property and equipment - (24,194) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES - 20,469 NET DECREASE IN CASH (122,328) (115,917) CASH - BEGINNING OF PERIOD 445,069 401,723 CASH - END OF PERIOD $ 322,741 $ 285,806 2 The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. NOTES TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE 1 – NATURE OF BUSINESS, BASIS OF PRESENTATION AND GOING CONCERN Nature of Operations and Going Concern HPIL Holding and Subsidiaries ( referred to in this report as “HPIL”, the “Company”, “us”, “our” or “we”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Mr. Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL Holding. HPIL Holding intends that its main activity will be in the business of investing in differing business sectors. To begin the implementation of the business plan, on September 10, 2012, the Company organized six new subsidiary companies. Each of these subsidiary companies is wholly (100%) owned by the Company. The names of the new subsidiary companies are HPIL HEALTHCARE Inc., HPIL ENERGYTECH Inc., HPIL WORLDFOOD Inc., HPIL REAL ESTATE Inc., HPIL GLOBALCOM Inc. and HPIL ART&CULTURE Inc. These companies have been organized to implement the various growth strategies of the Company. HPIL HEALTHCARE Inc. has been organized to facilitate investments in the health care sector. HPIL ENERGYTECH Inc. has been organized to facilitate investments in the energy sector. HPIL WORLDFOOD Inc. has been organized to facilitate investments in the food sector. HPIL REAL ESTATE Inc. has been organized to facilitate investments in the real estate sector. HPIL GLOBALCOM Inc. has been organized to facilitate investments in the communication sector and HPIL ART&CULTURE Inc. has been organized to facilitate investments in the art and culture sector. The Company intends to make such investments in the United States and worldwide if adequate candidates can be identified. A concentration of the Company has become the development of the IFLOR Business to produce a “Massage Vibrator for the Relief of Aches and Pain” product, the IFLOR Stimulating Massage Device (the “IFLOR Device”) , through our subsidiary, HPIL HEALTHCARE Inc. The Company is in the process of completing production of IFLOR Device - Standard Version samples and packaging mock ups in connection with the Product Reseller Agreement (as defined in Note 7). During December 2014, the Company began the study and development of the IFLOR Device - Plus Version, and the Company expects to begin design, molding, product samples and packaging mock ups for marketing testing during 2015. Due to various circumstances, such as the unknown definitive completion date of product sample manufacturing and ongoing evaluations being conducted by the Company regarding our prior marketing efforts, expected product demand, product manufacturing and rollout schedules, the Company cannot currently determine with confidence when the Company expects to commence operations with respect to production of the IFLOR Device. As of March 31, 2015, the Company has yet to commence substantial operations.
